DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment
2.	 The amendment filed June 27, 2022 has been entered. Claim 1 was amended. Claims 4-5 and 16 are cancelled. Claims 1-3 and 6-15 are under consideration in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 27, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Rejections
4.	The following rejections have been withdrawn in view of applicants’ amendments, terminal disclaimers and arguments: 
a) The written description rejection of claims 1-3, 6-12 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; 
b) The scope of enablement rejection of claims 1-3, 6-12 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and 

c) The rejection of claims 1, 6-7, 11 and 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of U.S. Patent No. 11,173,193.

Allowable Subject Matter
5.	Claims 1-3 and 6-15 are allowed. The art does not teach or fairly suggest a  method of treating digital dermatitis, interdigital dermatitis or interdigital phlegmon in a cow comprising administering to said cow an effective amount of antigenic material comprising an antigen of a keratinophilic fungus and/or a keratinophilic yeast.
 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859. The examiner can normally be reached Monday thru Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571 -272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645